
	
		III
		110th CONGRESS
		2d Session
		S. CON. RES. 86
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2008
			Mr. Kerry (for himself
			 and Mrs. Boxer) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States, through the International Whaling Commission, should use all
		  appropriate measures to end commercial whaling in all of its forms and seek to
		  strengthen measures to conserve whale species.
	
	
		Whereas 78 countries have adopted the International
			 Convention for the Regulation of Whaling, signed at Washington December 2, 1946
			 (TIAS 1849) (in this preamble referred to as the Convention),
			 which established the International Whaling Commission (in this preamble
			 referred to as the Commission) to provide for the conservation
			 of whale stocks;
		Whereas the Commission has adopted a moratorium on
			 commercial whaling in order to conserve and promote the recovery of whale
			 stocks, many of which had been hunted to near extinction by the whaling
			 industry;
		Whereas the United States was instrumental in the adoption
			 of the moratorium and has led international efforts to address the threat posed
			 by commercial whaling for more than 3 decades;
		Whereas, despite the moratorium, 3 countries that are
			 parties to the Convention continue to kill whales for financial gain,
			 disregarding the protests of other parties;
		Whereas those 3 countries have killed more than 25,000
			 whales since the moratorium entered into force, including more than 11,000
			 whales killed under the guise of scientific research;
		Whereas whaling conducted for scientific purposes has been
			 found to be unnecessary by the majority of the world’s cetacean scientists
			 because nonlethal research alternatives exist;
		Whereas the parties to the Convention have adopted
			 numerous resolutions opposing and calling for an end to so-called scientific
			 whaling, most recently in 2007 at the annual Commission meeting in Anchorage,
			 Alaska;
		Whereas commercial whaling in any form, including special
			 permit whaling and any coastal or community-based whaling, undermines the
			 conservation mandate of the Convention and impairs the Commission’s ability to
			 function effectively;
		Whereas all coastal whaling is commercial, unless
			 conducted under the aboriginal exemption to the moratorium on commercial
			 whaling; and
		Whereas the majority of the people of the United States
			 oppose the killing of whales for commercial purposes and expect the United
			 States to use all available means to end such killing: Now, therefore, be
			 it
		
	
		That it is the sense of Congress that
			 the United States, through the International Whaling Commission, should—
			(1)use all
			 appropriate measures to end commercial whaling in any form, including so-called
			 scientific whaling;
			(2)oppose any
			 initiative that would result in any new, Commission-sanctioned coastal or
			 community-based whale hunting, even if the whale hunting is portrayed as
			 noncommercial and including any commercial whaling by coastal communities that
			 does not qualify as aboriginal subsistence whaling; and
			(3)seek to
			 strengthen conservation and management measures to facilitate the conservation
			 of whale species.
			
